Title: To Thomas Jefferson from Charles Willson Peale, 13 December 1806
From: Peale, Charles Willson
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Museum Decr. 13th. 1806.
                        
                        I now write with your Polygraph by way of tryal, and find that it is absolutely necessary to hold the Pen of
                            the left or West side, the beginning bears a little harder than I could wish in the right hand Pen, but at the other end
                            of the line the pressure is nearly equal, after the first line the difference is scarce perceptible. The Pen-bar being
                            longer than the width of the paralells, renders the smallest deviation from truth in the Work more conspicuous, which
                            cannot be got over to have a Polygraph so small, with simular Machinery. we have made the Pivot pieces, connecting the
                            machinery to the Penbar, something more substantial than usial, indeed we have not spared labour or care to make the whole
                            of the Machinery as perfect as possible, and I hope you may find it nearly correct. The silver Pen arms & Pen tubs are
                            put to it—The cost of which to me is about Ten Dollars, I can make no other charge as the Machinery ought to have been
                            correct in the first Instance.
                        I have also done my best in filling the out line of your late friend Judge Wythe. whether you may find it
                            equally striking as to likeness I cannot say, for my remembrance has not furnished me with any Idea’s of the form of his
                            features, therefore it is all guess work—besides I have not had but little practice in the use of Indian Ink, or the
                            execution might have better, indeed I was doubtful whether I should send it, but on the consideration that it was
                            testifying my disposition to meet your wishes—If any sort of portrait or some Person capable of discribing the Judges
                            features the likeness would have been probably much improved, profiles certainly, if well taken, gives characters very
                            striking, indeed much better than I had concieved before I had seen the use of Mr. Hawkin’s Physiognotrace—I have upwards
                            of 8000 profiles on sheets of paper, which furnishes a very rational amusement as often as I display them to my friends.
                        I wish this Polygraph had been made one Inch longer, for I find that it is a stretch to get to the bottom of
                            the paper. That Inch in addional length of the Box, & with narrow hinges, longer paper might be used by pushing it up
                            under the Gallows—my desire to make these Machines very small, has rendered several of them of them of very little use, I do not
                            expect to get rid of some I have on hand—These small sizes would do very well to write on octavo paper, but this is not
                            the practice in America. a size that will admit two widths of this Paper between the Gallows, is undoubtedly the better
                            size.
                        It is with pleasure I see the proposial of giving power to establish a great National School, I hope to put
                            my Museum into such order as to convince those of moderate capacity that it will be an important acquisition to any great
                            seminary of learning. I am very well contented with it as to myself, but I wish to have it in my power to give a part of
                            the value of it to my Children at the beginning of their establishments: when they may most need help. accept my best
                            wishes for your health, 
                  with much esteem your friend
                        
                            CW Peale
                            
                        
                    